Title: To Alexander Hamilton from John J. U. Rivardi, 21 February 1800
From: Rivardi, John J. U.
To: Hamilton, Alexander


          
            Sir,
            Niagara Feby., 21. 1800
          
          I would not have taken the liberty of troubling you by this Post, if a Matter of infinite concern to me had not occurred Since my last; The long expected decision concerning the Court of Inquiry being a few days ago the topic of a conversation among Some of my acquaintances—I was informed that Captain Bruff had expressed great hopes of anulling the proceedings because I Kept the Comand of this Garrison while they were held I hope that Major Hoops will have mentioned to you that when I requested to transferr the Comand during that Period he observed that it could not be done—the Gentlemen of the Court having no Such instructions—I insisted that ill intentioned people would alledge my power of intimidating witnesses—to which he answered—it will be our business to take care of that point—There were no Officers present except the Members of the Court—I was obliged therefore to abide by the decision of its President—
          I expressed repeatedly how much I regreted that circumstance as it prevented me from acting with more energy—however never thought at the time that my antagonist accuser who never raised any objections to the State of things would do it hereafter
          I beg leave to repeat my request to be relieved in May next—& need not observe that my honor would be impeached if the affair above alluded to was not terminated previous to my departure.
          Doctor Bissell being arrived & willing to act as quarter master in addition to his duty as Surgeon’s-mate—I wish much to appoint him as Such—& am only prevented by this passage in your letter of the 3d. of October “As Soon as the reinforcement to your Post which is contemplated Shall arrive you will constitute a quarter master to whom an additional allowance will be made.”
          That reinforcement is not completed—I do not therefore consider myself as Sanctioned in anticipating the nomination of a Quarter Master—unless he will venture to act as Such without remuneration untill the Garrison has its full complement of men
          With the Most respectfull consideration I have the honor to be Sir Your Most Obedient & Most humble Servant.
          
            J J Ulrich Rivardi
            Majr. 1st. Regt. A&E
          
          Major General A. Hamilton Inspector General of the Armies of the United States
        